                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 JOSE QUEZADA, on behalf of himself and                            DATE FILED: 6-3-21
 all others similarly situated,

                             Plaintiff,                               21-CV-2582 (RA)

                        v.                                                 ORDER

 SLIDEBELTS INC.,
                             Defendant.



RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on March 25, 2021. Dkt. 1. On April 27, Plaintiff filed an

acknowledgement of service, which stated that Defendant was served on April 14, 2021, and that its

answer was due May 5, 2021. Dkt. 6. To date, however, Defendant has not appeared nor responded to

the complaint. In addition, the parties have not yet responded to the Court’s April 12, 2021 Order,

requiring them to submit a joint letter requesting that the Court either (1) refer the case to mediation or

a magistrate judge, or (2) schedule an initial status conference. Dkt. 5. No later than June 11, 2021, the

parties shall do so. To the extent that Defendant has not appeared by that date, Plaintiff shall state as

much in his letter, and shall inform the Court whether he intends to seek default judgment against

Defendant.

SO ORDERED.

Dated:     June 3, 2021
           New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
